Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-15-00026-CR

                              Reggie David VINE,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR3955
                   Honorable Ray Olivarri, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 11, 2015.


                                        _________________________________
                                        Patricia O. Alvarez, Justice